2016 IL App (1st) 141500


                                                                           FIFTH DIVISION
                                                                           August 19, 2016

                                         No. 1-14-1500


                         IN THE APPELLATE COURT OF ILLINOIS
                               FIRST JUDICIAL DISTRICT


THE PEOPLE OF THE STATE OF ILLINOIS,                        )      Appeal from the
                                                            )      Circuit Court of
       Plaintiff-Appellee,                                  )      Cook County.
                                                            )
v.                                                          )      No. 12 CR 19490
                                                            )
DRASHUN WILSON,                                             )      The Honorable
                                                            )      Thaddeus L. Wilson,
       Defendant-Appellant.                                 )      Judge Presiding.


       JUSTICE LAMPKIN delivered the judgment of the court, with opinion.
       Justices Gordon and Burke concurred in the judgment and opinion.

                                         OPINION

&1     Following a jury trial, defendant, Drashun Wilson, was found guilty of attempted first

degree murder and aggravated battery with a firearm. The jury found that, during the attempted

first degree murder, defendant personally discharged a firearm and proximately caused great

bodily harm. Defendant was 17 years old at the time of the offense. He was subject to the 25-

years-to-life firearm enhancement (720 ILCS 5/8-4(a), (c)(1)(D) (West 2012)) and was sentenced

to the mandatory minimum 31 years’ imprisonment. On appeal, defendant contends: (1) the

newly enacted Public Act 99-69 (eff. Jan. 1, 2016) has retroactive application and entitles him to

remand for a resentencing hearing; (2) the exclusive jurisdiction statute violates the eighth

amendment; and (3) the 25-year mandatory firearm enhancement and truth-in-sentencing
1-14-1500


provision violate the eighth amendment and proportionate penalties clause. Based on the

following, we affirm.

&2                                          FACTS

&3      Briefly stated, the trial evidence demonstrated that, in the afternoon of September 23,

2012, defendant was with at least one other male near 59th Street and Wabash Avenue in

Chicago, Illinois, when he raised a handgun and shot toward 59th Street. Defendant was wearing

a blue Cubs jacket, a black skull cap, and blue jeans. At the time, Alvin Thomas was standing

next to the alley adjacent to his apartment building located at 5927 South Wabash Avenue.

Thomas observed the shooting. The State introduced video surveillance footage of the location

and date in question. Thomas identified defendant as the individual on the video raising his

hands and shooting, and then turning and running down the alley.

&4      Floyd Fulton also testified that he was walking near 59th Street and Wabash Avenue at

the time in question. When Fulton arrived at the alley of 59th Street, he observed “some little

kids playing” in the alley. Fulton then observed an individual point at him. According to Fulton,

he heard “bang, bang, bang” and saw “a little flash,” so he ran down 59th Street toward Wabash

Avenue. While running, Fulton felt something hot on his tongue and, after spitting an object out

of his mouth, discovered that he was “bleeding compulsively.” The police arrived minutes later

and Fulton was transported to the hospital for treatment of a gunshot wound to the left cheek,

which resulted in “comminuted fractures” of the middle and back corner of the sinus and skull

bone.

&5      Fulton was not able to identify the perpetrator of the offense, but Thomas positively

identified defendant as the shooter during a show-up identification. Defendant was arrested and

transported to the police station. A discharged bullet was recovered from the scene and




                                               2
1-14-1500


defendant’s hands testified positive for gunshot residue. Defendant later provided an

incriminating police statement.

&6     Assistant State’s Attorney Sarah Karr testified that defendant agreed to provide a typed

statement. In his statement, defendant provided that, around 2:30 p.m. on September 23, 2012, he

was with some friends in the neighborhood. He did not possess a weapon at the time; however,

while they were walking in an alley near 59th Street and Wabash Avenue, someone named

“Inkey” handed him a loaded handgun. As defendant walked down the alley, he observed an

individual wearing all black pass the alley and “then c[o]me back and [start] looking down the

alley at [defendant] and the group of people he was with.” According to the statement, defendant

was instructed by his friends to shoot the individual. Defendant stated that he had never shot a

gun prior to the date in question, so he used both hands and aimed at the individual. Defendant

shot the gun four times. Defendant stated that the individual ran, as did everyone in defendant’s

group. Defendant ran down the alley toward Wabash Avenue, at which point “he just threw the

gun and kept going.”

&7     Defendant testified at trial that the typed police statement was false, denying any

involvement in the shooting. Defendant acknowledged that, on the date in question, he was

wearing a Cubs jacket and black skull cap. Defendant additionally acknowledged that the

individual in the surveillance video also wore a Cubs jacket and black skull cap, but he denied

that the individual in the video was him.

&8     As stated, the jury found defendant guilty of attempted first degree murder, during which

he personally discharged a firearm and proximately caused great bodily harm, and aggravated

battery with a firearm. In subsequently sentencing defendant to the statutory minimum of 31




                                               3
1-14-1500


years’ imprisonment on the attempted first degree murder count (the aggravated battery with a

firearm count merged therein), the trial court stated that it considered:

       “the evidence at trial, the gravity of the offense, the presentence investigation report, the

       financial impact of incarceration, all evidence, information, and testimony in aggravation

       and mitigation, any substance abuse issues and treatment, the potential for rehabilitation,

       the possibility of sentencing alternatives, and all hearsay presented deemed relevant and

       reliable.”

This timely appeal followed.

&9                                         ANALYSIS

& 10                                   I. Public Act 99-69

& 11   Defendant first contends he is entitled to have his case remanded to the trial court for a

resentencing hearing pursuant to the recently enacted Public Act 99-69. More specifically,

defendant argues that Public Act 99-69, which became effective on January 1, 2016, should be

applied retroactively to his case because its effective date was after his sentencing, but while his

direct appeal was pending.

& 12   Public Act 99-69 provides:

               “(a) On or after the effective date of this amendatory Act of the 99th General

       Assembly, when a person commits an offense and the person is under 18 years of age at

       the time of the commission of the offense, the court, at the sentencing hearing conducted

       under Section 5-4-1, shall consider the following additional factors in mitigation in

       determining the appropriate sentence:




                                                  4
1-14-1500


              (1) the person’s age, impetuosity, and level of maturity at the time of the offense,

       including the ability to consider the risks and consequences of behavior, and the presence

       of cognitive or developmental disability, or both, if any;

              (2) whether the person was subjected to outside pressure, including peer pressure,

       familial pressure, or negative influences;

              (3) the person’s family, home environment, educational and social background,

       including any history of parental neglect, physical abuse, or other childhood trauma;

              (4) the person’s potential for rehabilitation or evidence of rehabilitation, or both;

              (5) the circumstances of the offense;

              (6) the person’s degree of participation and specific role in the offense, including

       the level of planning by the defendant before the offense;

              (7) whether the person was able to meaningfully participate in his or her defense;

              (8) the person’s prior juvenile or criminal history; and

              (9) any other information the court finds relevant and reliable, including an

       expression of remorse, if appropriate. However, if the person, on advice of counsel

       chooses not to make a statement, the court shall not consider a lack of an expression of

       remorse as an aggravating factor.

              (b) Except as provided in subsection (c) [relevant to first degree murder

       convictions], the court may sentence the defendant to any disposition authorized for the

       class of the offense of which he or she was found guilty as described in Article 4.5 of this

       Code, and may, in its discretion, decline to impose any otherwise applicable sentencing

       enhancement based upon firearm possession, possession with personal discharge, or

       possession with personal discharge that proximately causes great bodily harm, permanent




                                                    5
1-14-1500


       disability, permanent disfigurement, or death to another person.” Pub. Act 99-69, § 10

       (eff. Jan. 1, 2016).

& 13   The question before this court requires us to construe Public Act 99-69. The primary

objective of statutory construction is to ascertain and give effect to the legislature’s intent. In re

A.A., 2015 IL 118605, ¶ 21. The most reliable indicator of the legislature’s intent is the plain

language of the statute. Id. Where the statutory language is clear and unambiguous, this court

will enforce it as written and will refrain from reading into it exceptions, conditions, or

limitations not expressed therein. Id. Statutory construction presents a question of law, which we

review de novo. Id.

& 14   In order to determine whether a statute may be applied retroactively, as opposed to

prospectively, the Illinois Supreme Court has adopted the approach established by the United

States Supreme Court in Landgraf v. USI Film Products, 511 U.S. 244 (1994). Hayashi v.

Illinois Department of Financial & Professional Regulation, 2014 IL 116023, ¶ 23 (citing

Commonwealth Edison Co. v. Will County Collector, 196 Ill. 2d 27, 38 (2001)). Our supreme

court advised:

       “Under Landgraf, if the legislature has clearly prescribed the temporal reach of the

       statute, the legislative intent must be given effect absent a constitutional prohibition.

       Where there is no express provision regarding the temporal reach, the court must

       determine whether applying the statute would have a ‘retroactive’ or ‘retrospective’

       impact; that is, ‘whether it would impair rights a party possessed when he acted, increase

       a party’s liability for past conduct, or impose new duties with respect to transactions

       already completed.’ [Citation.] Where there would be no retroactive impact, as defined in

       Landgraf, the court may apply the statute to the parties. [Citation.] However, if applying




                                                  6
1-14-1500


       the statute would have a retroactive impact, then the court must presume that the

       legislature did not intend that it be so applied. [Citation.]” Hayashi, 2014 IL 116023,

       ¶ 23.

& 15   Defendant argues that the language of Public Act 99-69 demonstrates the legislature’s

intent for a trial court to follow the newly outlined procedures at any sentencing hearing

occurring on or after the effective date of the statute. Defendant contends that the statute does not

place any temporal restrictions on the occurrence of the offense, so long as the defendant is

sentenced in 2016 and was 17 years of age when the offense was committed. Because his case

was pending on direct appeal and he was 17 years old at the time of the offense, defendant

maintains that he is entitled to a new sentencing hearing.

& 16   After applying the Landgraf test to Public Act 99-69, we conclude that, based on its plain

language, the legislature indicated a prospective application of the statute. The language of

Public Act 99-69 demonstrated its temporal reach by stating, in relevant part, that “on or after the

effective date,” when an individual “commits an offense” and was under the age of 18 at the time

it was committed, the sentencing court must consider the additional mitigating factors listed and

could decline to impose any otherwise applicable firearm sentencing enhancement. Public Act

99-69 was filed on February 17, 2015, as House Bill 2471, and signed into law on July 20, 2015,

with the effective date of January 1, 2016. See Landgraf, 511 U.S. at 257 (“[a] statement that a

statute will become effective on a certain date does not even arguably suggest that it has any

application to conduct that occurred at an earlier date”). Therefore, the statute provides that a

sentencing court’s application of the additional mitigating factors and discretion to decline

imposition of an applicable firearm enhancement will take place when an individual that is under

18 years of age “commits” the offense on or after January 1, 2016. Contrary to defendant’s




                                                 7
1-14-1500


interpretation, the use of the present tense “commits” immediately following the temporal

element demonstrates the legislature’s intent that the statute apply to offenses committed after

the effective date. Cf. Hayashi, 2014 IL 116023, ¶ 17 (term “has been convicted” demonstrated

the legislature’s intent that the statute apply to convictions occurring before the effective date).

In sum, we find Public Act 99-69 solely applies prospectively and not retroactively.

& 17   Because we have concluded that the temporal reach of the statute was clearly

demonstrated by the legislature, we need not turn to the alternative statutory sources suggested

by defendant. Section 4 of the Statute on Statutes (5 ILCS 70/4 (West 2012)), controls by default

only in cases where the legislature has not clearly defined the temporal reach of the statute at

issue. Hayashi, 2014 IL 116023, ¶ 24. In instances where the temporal reach is clearly indicated

by the legislature, such as here, section 4 is inapplicable. Id. Similarly, the savings clause of the

Civil Administrative Code of Illinois (20 ILCS 5/5-95 (West 2012)) is inapplicable to our

analysis. Hayashi, 2014 IL 116023, ¶ 24.

& 18                                  II. Constitutional Arguments

& 19   Defendant next contends the exclusive jurisdiction statute and application of the 25-year

mandatory firearm enhancement and truth-in-sentencing provision to his sentence violate the

eighth amendment and proportionate penalties clause where, as a 17-year-old, he was

automatically tried and sentenced as an adult absent consideration of his youthfulness and its

attendant circumstances.

& 20   The eighth amendment, which is applicable to the states through the fourteenth

amendment (see Robinson v. California, 370 U.S. 660, 666 (1962)), provides that “[e]xcessive

bail shall not be required, nor excessive fines imposed, nor cruel and unusual punishment

inflicted.” U.S. Const., amend. VIII. The eighth amendment, also known as the cruel and unusual




                                                 8
1-14-1500


punishment clause, has been interpreted by the Supreme Court as prohibiting “inherently

barbaric punishments” in addition to those that are disproportionate to the offense. Graham v.

Florida, 560 U.S. 48, 59 (2010). In turn, article I, section 11, of the Illinois Constitution of 1970,

also known as the proportionate penalties clause, provides: “All penalties shall be determined

both according to the seriousness of the offense and with the objective of restoring the offender

to useful citizenship.” Ill. Const. 1970, art. I, § 11.

& 21                                     A. Exclusive Jurisdiction

& 22    Defendant argues that, pursuant to the United States Supreme Court decisions of Roper v.

Simmons, 543 U.S. 551 (2005), Graham, and Miller v. Alabama, 567 U.S. ___, 132 S. Ct. 2455

(2012), the Illinois exclusive jurisdiction statute applicable to his case (705 ILCS 405/5-120

(West 2012)) was cruel and unusual in violation of the eighth amendment.

& 23    Section 5-120 of the Juvenile Court Act of 1987 provided, at the relevant time 1:

        “Exclusive jurisdiction. Proceedings may be instituted under the provisions of this Article

        concerning any minor who prior to the minor’s 17th birthday has violated or attempted to

        violate, regardless of where the act occurred, any federal or State law or municipal or

        county ordinance, and any minor who prior to his or her 18th birthday has violated or

        attempted to violate, regardless of where the act occurred, any federal, State, county or

        municipal law or ordinance classified as a misdemeanor offense.” 705 ILCS 405/5-120

        (West 2012).

In other words, under the Illinois exclusive jurisdiction statute relevant to this case, 17-year-old

felony offenders were excluded from the juvenile court system.




        1
        This statute was amended effective January 1, 2014, to grant juvenile courts jurisdiction over any
minor under the age of 18 who is charged with a felony.


                                                    9
1-14-1500


& 24   The law is clear that a statute is presumed to be constitutional, and the party challenging

it bears the burden of demonstrating its invalidity. Hayashi, 2014 IL 116023, ¶ 22. Moreover,

where reasonably possible, we must construe a statute so as to affirm its validity and

constitutionality. See People v. Greco, 204 Ill. 2d 400, 406 (2003). Whether a statute is

constitutional raises a question of law, which we review de novo. People v. Graves, 207 Ill. 2d

478, 482 (2003).

& 25   As stated, defendant’s argument is based primarily on Roper, Graham, and Miller. In

Roper, the Supreme Court held that the eighth amendment bars capital punishment for juvenile

offenders under the age of 18. Roper, 543 U.S. at 568. In reaching its conclusion, the Supreme

Court identified the key differences between juveniles and adults, such that juveniles lack

maturity and have an underdeveloped sense of responsibility, are more vulnerable to negative

influences and outside pressures, and have a less developed character. Id. at 569-70. The Court

stated that juveniles have a “diminished culpability” and, thus, the “penalogical justifications for

the death penalty apply to them with lesser force than to adults.” Id. at 571. Five years later, in

Graham, the Supreme Court held that a sentence of life without the possibility of parole violates

the eighth amendment when imposed on juvenile offenders who commit nonhomicide offenses.

Graham, 560 U.S. at 74-75. The Graham Court found that life without parole is the “second

most severe penalty permitted by law” (internal quotation marks omitted) and “improperly

denies the juvenile offenders a chance to demonstrate growth and maturity.” Id. at 69, 73.

Finally, most recently in Miller, the Supreme Court held that the eight amendment prohibits a

sentencing scheme that mandates life in prison without parole for juvenile offenders, even for

those convicted of homicide offenses. Miller, 567 U.S. ___, 132 S. Ct. 2455. The Supreme Court

reasoned that mandatory life without parole penalties “by their nature, preclude a sentencer from




                                                10
1-14-1500


taking account of an offender’s age and the wealth of characteristics and circumstances attendant

to it.” Id. at ___, 132 S. Ct. at 2467. The Court added that “[b]y making youth (and all that

accompanies it) irrelevant to imposition of that harshest prison sentence, such a scheme poses

too great a risk of disproportionate punishment.” Id. at ___, 132 S. Ct. at 2469.

& 26   Defendant argues that these three Supreme Court opinions demonstrate that the Illinois

exclusive jurisdiction statute violated the eighth amendment where it automatically subjected all

17-year-old felony offenders to prosecution and sentencing as adults. Defendant acknowledges

his argument was considered and rejected in People v. Harmon, 2013 IL App (2d) 120439, but

he maintains that case was wrongly decided and lacks applicability to his case because Harmon

was based on the automatic transfer statute for 15- and 16-year-old offenders and did not

consider the imposition of the mandatory firearm enhancement or the truth-in-sentencing

provision. Moreover, defendant argues that Harmon lacks binding precedential value because it

is a Second District case. Defendant additionally acknowledges that in People v. Patterson, 2014

IL 115102, the Illinois Supreme Court rejected a challenge to the automatic transfer statute,

concluding that neither the eighth amendment nor the proportionate penalties clause was

implicated because the statute itself did not impose a penalty. Defendant maintains that, to the

extent the Patterson holding can be applied to the exclusive jurisdiction statute, it was wrongly

decided.

& 27   Keeping the presumptive constitutionality of the statute in mind and defendant’s burden

to demonstrate its invalidity, we conclude that the exclusive jurisdiction provision applicable to

this case did not violate the eighth amendment. Similar to the reasoning employed in Harmon,

we note that Roper, Graham, and Miller stand for the proposition that a sentencing body must

have a chance to take into account mitigating circumstances, i.e., a juvenile’s age and the




                                                 11
1-14-1500


attendant circumstances, before sentencing the juvenile to the “harshest possibility penalty.”

(Internal quotation marks omitted.) Harmon, 2013 IL App (2d) 120439, ¶ 54. Neither of the

harshest possible penalties, i.e., the death penalty and life imprisonment without the possibility

of parole, were at issue in Harmon nor in this case. Moreover, the record shows that the trial

court considered all of the factors in aggravation and mitigation, as well as the presentence

investigation report and all evidence presented to the court prior to sentencing him to the

statutory minimum prison term. The trial court, therefore, considered defendant’s age and the

attendant circumstances in fashioning his sentence. See id.

& 28    Furthermore, in Patterson, our supreme court rejected a similar eighth amendment

challenge, albeit to the automatic transfer provision. The automatic transfer provision of the

Juvenile Act allows 15 and 16 year olds who are charged with first degree murder and other

violent crimes to be automatically tried in adult criminal court. 705 ILCS 405/5-130 (West

2012). In rejecting the defendant’s eighth amendment and proportionate penalties claims and the

defendant’s reliance on Roper, Graham, and Miller, the supreme court found that the automatic

transfer statute is not a sentencing statute, and that access to juvenile courts is not a constitutional

right because the Illinois juvenile court system is a creature of the legislature. Patterson, 2014 IL

115102, ¶ 97. In addition, the Harmon court cited People v. Salas, 2011 IL App (1st) 091880,

and People v. Pacheco, 2013 IL App (4th) 110409, both pre-Patterson cases, and found the

reasoning that applied in those cases in holding the automatic transfer provision did not violate

the eighth amendment, namely, that the provision is not subject to the eighth amendment because

it does not impose a “punishment” but rather specifies the forum for adjudicating the defendant’s

guilt, applied with equal force to the exclusive jurisdiction provision. Harmon, 2013 IL App (2d)

120439, ¶ 55. We agree with Harmon that the reasoning of Patterson regarding the automatic




                                                  12
1-14-1500


transfer provision equally applies to the exclusive jurisdiction provision where the two

provisions have the same effect, namely, certain juveniles are automatically tried as adults. In

other words, the exclusive jurisdiction provision is also procedural, in that it specifies the forum

where a defendant will be tried. The challenged statute, therefore, does not impose punishment.

As a result, defendant’s eighth amendment challenge to the exclusive jurisdiction provision must

fail.

& 29                      B. Automatic Imposition of Adult Sentencing Statutes

& 30    Defendant additionally contends that, as a result of the application of the exclusive

jurisdiction provision, the automatic imposition of the adult firearm enhancement statute and the

truth-in-sentencing provisions violated his eighth amendment rights and the proportionate

penalties clause.

& 31                                    1. Eighth Amendment

& 32    Pursuant to section 8-4(a), (c)(1)(D) of the Criminal Code of 2012 (Criminal Code),

defendant was subject to a mandatory 25-years-to-life firearm enhancement. See 720 ILCS 5/8-

4(a), (c)(1)(D) (West 2012). This enhancement was added to the Class X sentence of not less

than 6 years and not more than 30 years. 730 ILCS 5/5-4.5-25(a) (West 2012). Additionally, the

truth-in-sentencing statute applied to defendant, such that he was required to serve 85% of his

sentence. 730 ILCS 5/3-6-3(a)(2)(ii) (West 2012).

& 33    In People v. Miller, 202 Ill. 2d 328, 336 (2002) (Leon Miller), our supreme court

instructed that:

                   “We have repeatedly recognized that the legislature has discretion to prescribe

        penalties for defined offenses. [Citation.] The legislature’s discretion necessarily includes

        the power to prescribe mandatory sentences, even if these mandatory sentences restrict




                                                  13
1-14-1500


       the judiciary’s discretion in imposing sentences. [Citation.] However, the power to

       impose sentences is not without limitation; the penalty must satisfy constitutional

       constrictions.”

& 34   We are reminded that Miller merely stands for the proposition that the State cannot

impose the mandatory penalty of life imprisonment without the possibility of parole on a juvenile

without permitting the sentencing authority to take the defendant’s youth and other attendant

circumstances into consideration. Miller, 567 U.S. ___, 132 S. Ct. 2455. Illinois courts have

repeatedly been asked to extend Miller’s prohibition on mandatory life sentences for juvenile

offenders to mandatory term-of-years sentences imposed upon juveniles, even sentences of such

length that they could arguably be described as de facto life sentences. Our courts consistently

have rejected those requests. See Patterson, 2014 IL 115102, ¶¶ 107-11; People v. Pace, 2015 IL

App (1st) 110415, ¶¶ 131-34; People v. Reyes, 2015 IL App (2d) 120471, ¶¶ 22-25, appeal

allowed, No. 119271 (Ill. Sept. 30, 2015); People v. Cavazos, 2015 IL App (2d) 120444, ¶¶ 87-

88; People v. Banks, 2015 IL App (1st) 130985, ¶¶ 20-24. The only contrary decisions appear to

be People v. Gipson, 2015 IL App (1st) 122451, and People v. Nieto, 2016 IL App (1st) 121604.

& 35   For the reasons recited therein, we align ourselves with the decisions rejecting such an

extension of Miller. Accordingly, until the Illinois or United States Supreme Court rules

otherwise, we will continue to follow the line of cases limiting Miller to instances of mandatory

life imprisonment without the possibility of parole. See Pace, 2015 IL App (1st) 110415, ¶ 134.

In this case, the trial court had discretion to impose a sentence between 31 years and 55 years. As

defendant concedes, his sentence did not amount to life imprisonment without the possibility of

parole. We, therefore, conclude defendant failed to satisfy his burden of persuading this court




                                                14
1-14-1500


that his eighth amendment rights were violated when he was sentenced to the minimum of 31

years’ imprisonment.

& 36   We note that, in enacting Public Act 99-69, the legislature has provided a means by

which the trial court can consider the characteristics of juvenile offenders before subjecting them

to adult criminal prosecution and sentencing. The creation of this new statute, however, does not

render the firearm enhancement and truth-in-sentencing statutes unconstitutional.

& 37                          2. Proportionate Penalties Clause

& 38   We next consider defendant’s argument that his sentence is unconstitutional under the

proportionate penalties clause of the Illinois Constitution. There has been some debate regarding

whether the proportionate penalties clause offers defendants greater protections than the eighth

amendment. In Pace, this court considered the competing arguments and held, based on the

relevant law, that, when a punishment has been imposed, the proportionate penalties clause

provides greater protection. Id. ¶ 139. As a result, we will independently analyze whether

defendant’s sentence violates the proportionate penalties clause.

& 39   To succeed in a proportionate penalties claim, a defendant must show either that the

penalty is degrading, cruel, “or so wholly disproportionate to the offense that it shocks the moral

sense of the community,” or that another offense containing the same elements has a different

penalty. (Internal quotation marks omitted.) Gipson, 2015 IL App (1st) 122451, ¶ 69.

& 40   In People v. Sharpe, 216 Ill. 2d 481, 525 (2005), the supreme court found the firearm

enhancement statute did not violate the proportionate penalties clause, explaining:

       “it would not shock the conscience of the community to learn that the legislature has

       determined that an additional penalty ought to be imposed when murder is committed




                                                15
1-14-1500


       with a weapon that not only enhances the perpetrator’s ability to kill the intended victim,

       but also increases the risk that grievous harm or death will be inflicted upon bystanders.”

While Sharpe did not involve the application of the firearm enhancement statute to a juvenile

conviction of attempted murder, as in the case before us, it is relevant to note the supreme court

has determined that subjecting defendants guilty of crimes involving firearms to substantial

mandatory minimum sentences does not shock the moral sense of the community. See Pace,

2015 IL App (1st) 110415, ¶ 141.

& 41   Defendant argues that his sentence shocked the moral sense of the community where he

was just over 17 years old at the time of the shooting, had no prior convictions, had a supportive

family, had never shot a gun prior to the offense, and was peer pressured by friends to shoot the

victim on the date in question. Defendant’s argument primarily relies on Leon Miller and Gibson

for support.

& 42   In Leon Miller, a juvenile defendant was sentenced to life without parole, which was

found to violate the proportionate penalties clause because the sentence “grossly distort[ed] the

factual realities of the case and [did] not accurately represent [the] defendant’s personal

culpability such that it shocks the moral sense of community.” Leon Miller, 202 Ill. 2d at 341. In

so finding, the Illinois Supreme Court determined that, when combined, the automatic transfer

statute, the accountability statute, and the multiple-murder sentencing statute prevented the trial

court from considering the actual facts of the crime, i.e., the age of the defendant at the time of

the offense and the defendant’s culpability. Id. (identifying the defendant as “the least culpable

offender imaginable,” in that he was 15 years old at the time and agreed to serve as a lookout

when approached by two individuals who, within one minute, open fired, killing two people). In

Gipson, this court reversed a 52-year prison term of a juvenile defendant convicted of attempted




                                                16
1-14-1500


murder, finding the sentence violated the proportionate penalties clause because the sentence

failed to consider the defendant’s age and mental disorders. Gipson, 2015 IL App (1st) 122451,

¶ 75. The case was remanded with instructions to conduct a retroactive fitness hearing and, in the

event the defendant was found fit to stand trial, he should be resentenced without applying the

firearm enhancement. Id. ¶¶ 38, 69, 78.

& 43   We find Leon Miller and Gipson are distinguishable. Leon Miller and Gipson both

limited their holdings to the facts of those cases. In fact, the supreme court did not announce a

“blanket rule of law.” Pace, 2015 IL App (1st) 110415, ¶ 145. Moreover, in this case, the

evidence demonstrated that defendant did not act as a lookout, merely having one minute to

contemplate his actions before the offense. Nor was there a question of defendant’s mental

fitness. Instead, the evidence demonstrated that defendant pursued the victim down an alley,

raised his firearm, and shot at the victim four times before fleeing. Although there were certain

mandatory aspects of defendant’s sentence, namely, mandatory minimum sentencing and truth-

in-sentencing, the trial court retained wide latitude to fashion a sentence. As previously

discussed, the trial court exercised that discretion by sentencing defendant to the mandatory

minimum of 31 years’ imprisonment. Ultimately, we conclude that defendant’s sentence in this

case did not violate the proportionate penalties clause.

& 44   We are unpersuaded by defendant’s reliance on an Iowa Supreme Court case finding that

all mandatory minimum juvenile sentences are unconstitutional. See State v. Lyle, 854 N.W.2d

378, 400 (Iowa 2014). The Iowa Supreme Court has interpreted Miller more broadly than our

courts. The decisions of foreign courts are not binding on Illinois courts. See People v. Reese,

2015 IL App (1st) 120654, ¶ 70. Instead, we are required to follow our supreme court precedent,




                                                 17
1-14-1500


which has interpreted Roper, Graham, and Miller to apply “only in the context of the most

severe of all criminal penalties.” Patterson, 2014 IL 115102, ¶ 110.

& 45                                 CONCLUSION

& 46   Based on the foregoing, we find Public Act 99-69 does not apply to defendant’s sentence,

which we conclude was constitutional.

& 47   Affirmed.




                                                18